Tayloe, J.,
dissents in part.
Taylor, Justice (dissenting in part).
I would affirm the Order appealed from. The controlling Section, 65-256, South Carolina Code of Laws, 1952, provides that the basis for determining the net taxable income of corporations, such as Respondent, is the net operating income of such corporations computed in accordance with “the standard classification of accounting of the Interstate Commerce Commission or the Federal Communications Commission * * (Emphasis ours.)
The words of a statute must be given their plain meaning unless so doing would clearly defeat the lawmakers’ intention. South Carolina State Board of Dental Examiners v. Breeland, 208 S. C. 469, 38 S. E. (2d) 644, 167 A. L. R. 221; McCollum v. Snipes, 213 S. C. 254, 49 S. E. (2d) 12; Albergotti v. Summers, 205 S. C. 179, 31 S. E. (2d) 129.
“Or” is traditionally a co-ordinating particle that marks an alternative, such as, “you may do either one of these things at your pleasure, but not both.” Webster’s New International Dictionary, Second Edition.
*160The decisions of the Courts construing the word “or” as conferring an alternative are numerous, a few being:
“Or” generally indicates an alternative corresponding to “either,” as “either this or that”; that is to say either one or another. Shepard v. City of New Orleans, 51 La. Ann. 847, 25 So. 542; Kuehner v. City of Freeport, 143 Ill. 92, 32 N. E. 372, 17 L. R. A. 744.
The word “or” used in statute imports choice between two alternatives and as ordinarily used, means one or the other of two, but not both. Marshall Field & Co. v. Freed, 191 Ill. App. 619.
As used in its usual alternative sense, “or” usually designates one, but not both. White v. Atchison, T. & S. F. Ry. Co., 125 Kan. 537, 265 P. 73, 59 A. L. R. 749.
The use of the word “or” in the statute which provides for three methods of serving processes where such methods are connected by “or” alternative methods are provided. Sapp v. Federal Land Bank of Columbia, 89 Fla. 240, 104 So. 601.
Of similar import are: Ohio Fuel Supply Co. v. Paxton, D. C. Ohio, 1 F. (2d) 622; Beasley v. Parnell, 177 Ark. 912, 9 S. W. (2d) 10; Swift & Co. v. Bonvillain, 139 La. 558, 71 So. 849; Pompano Horse Club v. State, 93 Fla. 415, 111 So. 801, 52 A. L. R. 51; Tyson v. Burton, 110 Cal. App. 428, 294 P. 750; In re Jenkins’ Estate, 161 Misc. 359, 291 N. Y. S. 988; J. L. Case Threshing Mach. Co. v. Watson, 122 Tenn. 148, 156, 122 S. W. 974; Denver Horse Importing Co. v. Schafer, 58 Colo. 376, 147 P. 367; Haskell & Barker Car Co. v. Kay, 69 Ind. App. 545, 119 N. E. 811; Vance’s Adm’x v. Gray, 9 Bush 656, 72 Ky. 656, School Dist. No. 9 of Tulsa County v. Board of Com’rs of Tulsa County, 138 Okl. 254, 280 P. 807; Demick v. Boardman, 87 Vt. 44, 87 A. 52.
It is not unusual for statutes to afford an alternative even in tax cases, and the fact that Respondent changed from the Interstate Commerce Commission classification to that of *161the Federal Communications Commission is of no consequence as the statute does not require adherence to either method once adopted. If there be any ambiguity or doubt as to the meaning of the statute then such doubt should be resolved in favor of the taxpayer. South Carolina Electric & Gas Co. v. Pinckney, 217 S. C. 407, 60 S. E. (2d) 851. I would, therefore, affirm the Order appealed from.